Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.22 NINTH AMENDMENT TO FUND PARTICIPATION AGREEMENT WITNESSETH WHEREAS , ING Life Insurance and Annuity Company (ILIAC) f/k/a Aetna Life Insurance and Annuity Company (ALIAC), Fidelity Distributors Corporation (the Underwriter) and Variable Insurance Products Fund II (the Fund) have entered into a Participation Agreement, dated February 1, 1994, and as amended on December 15, 1994, February 1, 1995, May 1, 1995, January 1, 1996, March 1, 1996, May 1, 1997, January 20, 1998 and May 1, 1998 (the Original Agreement); and WHEREAS , ILIAC, the Underwriter and the Fund desire to include ILIACs Variable Annuity Accounts and Variable Life Accounts. WHEREAS , ILIAC, the Underwriter and the Fund desire to include ING USA ANNUITY AND LIFE INSURANCE COMPANY (ING USA) and its Separate Accounts as a party to the agreement. WHEREAS , ILIAC, the Underwriter and the Fund desire to include RELIASTAR LIFE INSURANCE COMPANY (RLIC) and its Separate Accounts as a party to the agreement. WHEREAS, ILIAC, the Underwriter and the Fund desire to include RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK (RLIC of NY) and its Separate Accounts as a party to the agreement. NOW THEREFORE , in consideration of the premises and the mutual covenants and promises expressed herein, the parties agree as follows: 1. Schedule A of the Original Agreement is hereby deleted and replaced with Schedule A effective as of August 15, 2007; 2. The Original Agreement, as supplemented by this Ninth Amendment, is ratified and confirmed; and 3. This Ninth Amendment may be executed in one or more counterparts, each of which will be an original and all of which, taken together, will be deemed one and the same document. 1 IN WITNESS WHEREOF , the Parties have executed this Ninth Amendment as of the date first above written. ING Life Insurance and Annuity Company Variable Insurance Products Fund II By: By: Name: Michael C. Eldredge Name: Title: Vice President Title: Fidelity Distributors Corporation ING USA Annuity and Life Insurance Company By: By: Name: Name: Title: Title: ReliaStar Life Insurance Company By: Name: Title: ReliaStar Life Insurance Company of New York By: Name: Title: 2 SCHEDULE A (Effective as of August 15, 2007) ING Life Insurance and Annuity Company and all of its Variable Annuity and Variable Life Accounts ING USA Annuity and Life Insurance Company and all of its Separate Accounts ReliaStar Life Insurance Company and all of its Separate Accounts ReliaStar Life Insurance Company of New York and all its Separate Accounts 3
